UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1962


In re:   OMAR ABDEL-AL-MUMIT, a/k/a John James Bell,

                Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   December 8, 2016               Decided:   December 20, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Omar Abdel-Al-Mumit, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Omar Abdel-Al-Mumit filed a petition for an original writ

of   habeas    corpus    challenging   his      South   Carolina   convictions.

This   court    ordinarily    declines     to    entertain   original   habeas

corpus petitions under 28 U.S.C. § 2241 (2012), and this case

provides no reason to depart from the general rule.                  Moreover,

we find that the interest of justice would not be served by

transferring the case to the district court.                   See 28 U.S.C.

§ 1631 (2012).          Accordingly, we deny Abdel-Al-Mumit leave to

proceed in forma pauperis, deny his motion for appointment of

counsel,      and   dismiss   the   petition.       We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                           PETITION DISMISSED




                                       2